Detailed Action

Amendment

1.	This office action is in response to applicant’s amendments dated 10-13-22 and this office action is a final rejection.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim limitations of the lifter tube has a length of 3.5 inches are not detailed in applicant’s originally filed disclosure in that as seen in applicant’s drawing figures 7-9 the lifter tube components individually and as a whole do not have a length of 3.5 inches.

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-7 and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The phrase “a hook connected to an opposite an end of said lifter tube” makes it unclear to whether the hook is connected to an end of the lifter tube, or the lifter tube is connected to an end of the hook or to whether an end of the hook is connected to an end of the lifter tube. 

Claim Rejections - 35 USC § 103

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,590,618 to Marshall in view of U.S. Patent No. 8.230,814 to Borne et al.
Referring to claim 1, Marshall discloses a lifter comprising, a slider – at 29,32, connected at one end to a mount – at 71,78,79, and the other end to a lifter tube – at 34,101 and/or 105, and a hook – at 39, connected to an opposite end of the lifter tube than side slider – see connected via item 38 in figures 1-2 and 8. Marshall does not disclose the slider and lifter tube comprise square tubing. Borne et al. does disclose making the device including slider and lifter tubes out of square tubing – see for example at 24,32,50,56,106 in figures 1-9. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Marshall and add the components of the device including the lifter tube and slider made out of square tubing as disclosed by Marshall, so as to yield the predictable result of making the device stronger and more durable for repeated use. 
Referring to claim 2, Marshall as modified by Borne et al. further discloses the slider – at 32, is in telescopic communication with the lifter tube – at 34 and/or 105 – see figures 1-2 and 8 of Marshall.
Referring to claim 3, Marshall as modified by Borne et al. further discloses the slider – at 29,32, is connected to the mount – at 71,78,79, so as to allow the slider to rotate in a hinged manner around the mount – see pivotable connection at 79 in figures 1-2 of Marshall.
Referring to claim 4, Marshall as modified by Borne et al. further discloses the hook – at 39, is connected to the lifter tube – at 34, with at least two plates – see plates at either side of 100 and plates at either side of 102 in figure 8 of Marshall.
Referring to claim 5, Marshall as modified by Borne et al. further discloses the lifter tube further comprises a handle – see at 111 capable of being used as a handle as seen in figure 8 of Marshall.
Referring to claim 6, Marshall as modified by Borne et al. does not disclose the hook comprises a structural piece of J channel. However, it would have been obvious to one of ordinary skill in the art to take the device and hook of Marshall as modified by Borne et al. and make the hook out of any suitable material including the claimed J channel, so as to yield the predictable result of making the hook stronger and more durable for repeated use. 
Referring to claim 7, Marshall as modified by Borne et al. further discloses the lifter tube comprises aluminum – see column 10 lines 2-25. Marshall as modified by Borne et al. does not disclose the slider and the hook comprise aluminum. However, it would have been obvious to one of ordinary skill in the art to take the device of Marshall as modified by Borne et al. and make the slider and hook out of any suitable material including the claimed aluminum material, so as to yield the predictable result of making the slider and hook, lightweight, more durable and more rust-resistant as desired.
Referring to claim 8, Marshall discloses a lifter comprising, a slider – at 29,32, rotatably connected to a mount – at 71,78,79, at one end – see rotatable pivoting connection at 79 in figures 1-2, and telescopically connected to a lifter tube – at 34,101 and/or 105, at the other end – see sliding/telescopic connection – at 32,52,112 to 101 and 105 in figure 8, a hook – at 39, connected to the end of the lifter tube opposite the slider – see via item 38 in figures 1-2 and 8, wherein the mount is connected to a boat – see at 71 in figures 1-2, so that the hook can be lowered over the side of the boat – see figures 1-2. Marshall does not disclose the slider and lifter tube comprise square tubing. Borne et al. does disclose making the device including slider and lifter tubes out of square tubing – see for example at 24,32,50,56,106 in figures 1-9. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Marshall and add the components of the device including the lifter tube and slider made out of square tubing as disclosed by Marshall, so as to yield the predictable result of making the device stronger and more durable for repeated use.
Referring to claim 9, Marshall as modified by Borne et al. further discloses the hook – at 39, is connected to the end of the lifter tube – at 101 or 105, through an elongated connector piece – at 102 or 111, connected perpendicular to said lifter tube – at 101 or 105 – see figure 8 of Marshall, wherein the straight edge of the hook is parallel to the elongated connector piece – see figures 1-2 and 8 of Marshall where the hook is capable of being positioned so that the straight edge of the hook is parallel to portions of items 102 and/or 111 of Marshall.
Referring to claim 10, Marshall as modified by Borne et al. further discloses the elongated connector piece – at 111, is connected to the lifter tube – at 105, with a hinge – see connection of 111 to 105 in figure 8 of Marshall.
Referring to claims 11 and 15, Marshall as modified by Borne et al. does not disclose the hook comprises square tubing. However, it would have been obvious to one of ordinary skill in the art to take the device of Marshall as modified by Borne et al. and make the hook out of any suitable material including the claimed square tubing, so as to yield the predictable result of making the device more durable for repeated use.
Referring to claim 12, Marshall as modified by Borne et al. does not disclose the slider has a length of ten inches. However, it would have been obvious to one of ordinary skill in the art to take the device of Marshall as modified by Borne et al. and make the slider any desired size including the claimed length of 10 inches, so as to yield the predictable result of ensuring the slider is of sufficient size to provide adequate support to the components of the device during use. 
Referring to claim 13, Marshall as modified by Borne et al. does not disclose the lifter tube has a length of 3.5 inches. However, it would have been obvious to one of ordinary skill in the art to take the device of Marshall as modified by Borne et al. and make the lifter tube any desired size including the claimed length of 3.5 inches, so as to yield the predictable result of ensuring the lifter tube is of sufficient size to provide adequate support to the components of the device during use.
Referring to claims 14 and 16, Marshall as modified by Borne et al. does not disclose the trap lifter has a weight of 4 pounds. However, it would have been obvious to one of ordinary skill in the art to take the device of Marshall as modified by Borne et al. and make the lifter any desired size including the claimed weight of 4 pounds, so as to yield the predictable result of making the device easy to lift and maneuver as desired. It is recommended that applicant change “4 pounds” to - -about 4 pounds- - to be consistent with the weight detailed in applicant’s drawing figure 7.

Response to Arguments

5.	Applicant’s claim amendments and remarks/arguments dated 10-10-22 are not sufficient to overcome the 35 U.S.C. 112(b) rejections of claim 1 as detailed earlier in paragraph 3 of this office action.
Applicant’s claim amendments and remarks/arguments dated 10-10-22 obviates the 35 U.S.C. 112(b) rejections of claims 7-9 detailed in the last office action dated 4-12-22.
	Applicant’s claim amendments and remarks/arguments dated 10-10-22 obviates the 35 U.S.C. 102(a)(1) and 102(a)(2) rejections of claims 1-4 detailed in the last office action dated 4-12-22. However, applicant’s claim amendments dated 10-10-22 necessitates the new grounds of rejection detailed earlier in paragraph 4 of this office action.
	Regarding the prior art rejections of claim 5, the Marshall reference US 5590618 discloses a handle – see at 111 capable of being used as a handle as seen in figure 8 with item 111 being shaped and located so as to be grasped by the user so as to at least be capable of use as a handle.
	Regarding the prior art rejections of claim 6, the Marshall reference discloses a hook – at 39, having a J shape as seen in figures 1-2 and it would have been obvious to one of ordinary skill in the art to make the J shaped hook out of any suitable material including common materials such as the J shaped channel material as detailed earlier in paragraph 4 of this office action. Further, the device of Marshall would perform equally as well with the hook made out of J shaped channel in that the shape of the hook would be the same so as to allow for the hook to perform as intended. Therefore the claim is rendered obvious as detailed earlier in paragraph 4 of this office action. 

Conclusion

6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643